Exhibit 10.3
GUARANTY
     GUARANTY (this “Guaranty”), dated as of October 18, 2010, by BIG 5 SPORTING
GOODS CORPORATION, a Delaware corporation (the “Guarantor”) in favor of (a)
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in such
capacity, the “Administrative Agent”) for its own benefit and the benefit of the
other Credit Parties (as defined in the Credit Agreement referred to below), (b)
WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (in such capacity,
the “Collateral Agent”) for its own benefit and the benefit of the other Credit
Parties, and (c) the Credit Parties.
W I T N E S S E T H
     WHEREAS, reference is made to that certain Credit Agreement, dated as of
October 18, 2010 (as amended, modified, supplemented or restated hereafter, the
“Credit Agreement”), by and among, among others, (i) Big 5 Corp. (the “Lead
Borrower”), (ii) the other Borrowers party thereto, (iii) the Administrative
Agent, (iv) the Collateral Agent, and (v) the Lenders party thereto (the
“Lenders”). Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
     WHEREAS, the Lenders have agreed to make Loans to the Borrowers, and the
L/C Issuer has agreed to issue Letters of Credit for the account of the
Borrowers, pursuant to, and upon the terms and subject to the conditions
specified in, the Credit Agreement.
     WHEREAS, the Guarantor is the owner of 100% of the Equity Interests in the
Lead Borrower, and acknowledges that it will receive direct and indirect
benefits from the availability of the credit facility provided for in the Credit
Agreement, from the making of the Loans by the Lenders, and the issuance of the
Letters of Credit by the L/C Issuer.
     WHEREAS, the obligations of the Lenders to make Loans and of the L/C Issuer
to issue Letters of Credit are each conditioned upon, among other things, the
execution and delivery by the Guarantor of a guaranty in the form hereof. As
consideration therefor, and in order to induce the Lenders to make Loans and the
L/C Issuer to issue Letters of Credit, the Guarantor is willing to execute this
Guaranty.
     Accordingly, the Guarantor hereby agrees as follows:
     SECTION 1. Guaranty. The Guarantor irrevocably and unconditionally
guaranties, as a primary obligor and not merely as a surety, the due and
punctual payment when due (whether at the stated maturity, by required
prepayment, by acceleration or otherwise) and performance by the Borrowers of
all Obligations (collectively, the “Guaranteed Obligations”), including all such
Guaranteed Obligations which shall become due but for the operation of the
Bankruptcy Code. The Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon this Guaranty notwithstanding
any extension or renewal of any Guaranteed Obligation.
     SECTION 2. Guaranteed Obligations Not Affected. To the fullest extent
permitted by applicable Law, the Guarantor waives presentment to, demand of
payment from, and protest to, any Loan Party of any of the Guaranteed
Obligations, and also waives notice of acceptance of this Guaranty, notice of
protest for nonpayment and all other notices of any kind. To the fullest

 



--------------------------------------------------------------------------------



 



extent permitted by applicable Law, the obligations of the Guarantor hereunder
shall not be affected by (a) the failure of any Agent or any other Credit Party
to assert any claim or demand or to enforce or exercise any right or remedy
against any Loan Party under the provisions of the Credit Agreement, any other
Loan Document or otherwise or against any other party with respect to any of the
Guaranteed Obligations, (b) any rescission, waiver, amendment or modification
of, or any release from, any of the terms or provisions of this Guaranty, any
other Loan Document or any other agreement, with respect to any Loan Party or
with respect to the Guaranteed Obligations, (c) the failure to perfect any
security interest in, or the release of, any of the Collateral held by or on
behalf of the Collateral Agent or any other Credit Party, or (d) the lack of
legal existence of any Loan Party or legal obligation to discharge any of the
Guaranteed Obligations by any Loan Party for any reason whatsoever, including,
without limitation, in any insolvency, bankruptcy or reorganization of any Loan
Party.
     SECTION 3. Security. The Guarantor hereby acknowledges and agrees that the
Collateral Agent and each of the other Credit Parties may (a) take and hold
security for the payment of this Guaranty and the Guaranteed Obligations and
exchange, enforce, waive and release any such security, (b) apply such security
and direct the order or manner of sale thereof as they in their sole discretion
may determine, and (c) release or substitute any one or more endorsees, the
Borrowers, other guarantors or other obligors, in each case without affecting or
impairing in any way the liability of the Guarantor hereunder.
     SECTION 4. Guaranty of Payment. The Guarantor further agrees that this
Guaranty constitutes a guaranty of payment and performance when due of all
Guaranteed Obligations and not of collection and, to the fullest extent
permitted by applicable Law, waives any right to require that any resort be had
by the Collateral Agent or any other Credit Party to any of the Collateral or
other security held for payment of the Guaranteed Obligations or to any balance
of any deposit account or credit on the books of any Agent or any other Credit
Party in favor of any Loan Party or any other Person or to any other guarantor
of all or part of the Guaranteed Obligations. Any payment required to be made by
the Guarantor hereunder may be required by any Agent or any other Credit Party
on any number of occasions and shall be payable to the Administrative Agent, for
the benefit of the Agents and the other Credit Parties, in the manner provided
in the Credit Agreement.
     SECTION 5. Indemnification. Without limiting any of its indemnification
obligations under the Credit Agreement or the other Loan Documents, and without
duplication of any indemnification provided for under the Credit Agreement or
the other Loan Documents, the Guarantor shall indemnify the Credit Parties and
each of their Subsidiaries and Affiliates, and each of their respective
stockholders, directors, officers, employees, agents, attorneys, and advisors
(each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all damages, actual out-of-pocket losses,
claims, actions, causes of action, settlement payments, obligations, liabilities
and related expenses, including the reasonable fees, charges and disbursements
of any counsel for any Indemnitee, incurred, suffered, sustained or required to
be paid by, or asserted against, any Indemnitee arising out of, in any way
connected with, or as a result of, (i) the execution or delivery of this
Guaranty, the Credit Agreement or any other Loan Document or any other agreement
or instrument contemplated hereby, the performance by the Guarantor of its
obligations thereunder, or the consummation of the transactions contemplated by
the Credit Agreement and the other Loan Documents or any other transactions
contemplated hereby or thereby, or (ii) any actual or

 



--------------------------------------------------------------------------------



 



prospective claim, litigation, investigation or proceeding relating to or
arising from any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided,
however, such indemnity shall not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by a Borrower
or any other Loan Party against an Indemnitee for intentional breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrowers or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
     SECTION 6. No Discharge or Diminishment of Guaranty. The obligations of the
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the Guaranteed Obligations of the Guarantor
hereunder shall not be discharged or impaired or otherwise affected by the
failure of any Agent or any other Credit Party to assert any claim or demand or
to enforce any remedy under this Guaranty, the Credit Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Guaranteed Obligations, or by any other act or omission that
may or might in any manner or to any extent vary the risk of the Guarantor or
that would otherwise operate as a discharge of the Guarantor as a matter of law
or equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).
     SECTION 7. Defenses of Loan Parties Waived. To the fullest extent permitted
by applicable Law, the Guarantor waives any defense based on or arising out of
any defense of any Loan Party or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Loan Party, other than the indefeasible payment in full
in cash of the Guaranteed Obligations. The Guarantor hereby acknowledges that
the Agents and the other Credit Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Loan Party, or exercise any other right or remedy
available to them against any Loan Party, without affecting or impairing in any
way the liability of the Guarantor hereunder except to the extent that the
Guaranteed Obligations have been indefeasibly paid in full in cash. Pursuant to,
and to the extent permitted by, applicable Law, the Guarantor waives any defense
arising out of any such election and waives any benefit of and right to
participate in any such foreclosure action, even though such election operates,
pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantor against
any Loan Party, as the case may be, or any security. The Guarantor agrees that
it shall not assert any claim in competition with any Agent or any other Credit
Party in respect of any payment made hereunder in any bankruptcy, insolvency,
reorganization, or any other proceeding.

 



--------------------------------------------------------------------------------



 



     SECTION 8. Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Agents or any other Credit
Party has at law or in equity against the Guarantor by virtue hereof, upon the
failure of any Loan Party to pay any Guaranteed Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Agents or such other Credit Party as designated
thereby in cash the amount of such unpaid Guaranteed Obligations. Upon payment
by the Guarantor of any sums to any Agent or any other Credit Party as provided
above, all rights of the Guarantor against any Loan Party arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior indefeasible payment in full in cash of all the Guaranteed
Obligations. In addition, any indebtedness of the Borrowers or any other Loan
Party now or hereafter held by the Guarantor is hereby subordinated in right of
payment to the prior indefeasible payment in full in cash of all of the
Guaranteed Obligations. Notwithstanding the foregoing, unless an Event of
Default has occurred and is continuing, the Borrowers or any other Loan Party
may make payments to the Guarantor on account of any such indebtedness. After
the occurrence and during the continuance of an Event of Default, the Guarantor
will not demand, sue for, or otherwise attempt to collect any such indebtedness
until the indefeasible payment in full in cash of the Guaranteed Obligations,
termination or expiration of the Commitments, and termination of the L/C
Issuer’s obligation to issue Letters of Credit under the Credit Agreement. If
any amount shall erroneously be paid to the Guarantor on account of (a) such
subrogation, contribution, reimbursement, indemnity or similar right or (b) any
such indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement.
     SECTION 9. Limitation on Guaranty of Guaranteed Obligations. In any action
or proceeding with respect to the Guarantor involving any state corporate law,
the Bankruptcy Code or any other state or federal bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of the Guarantor under SECTION 1 hereof would otherwise be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under said
SECTION 1, then, notwithstanding any other provision hereof to the contrary, the
amount of such liability shall, without any further action by the Guarantor, any
Credit Party, any Agent or any other Person, be automatically limited and
reduced to the highest amount which is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
     SECTION 10. Information. The Guarantor assumes all responsibility for being
and keeping itself informed of each Loan Party’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that the
Guarantor assumes and incurs hereunder, and agrees that none of the Agents or
the other Credit Parties will have any duty to advise the Guarantor of
information known to it or any of them regarding such circumstances or risks.
     SECTION 11. Termination. This Guaranty (a) shall terminate when (i) the
Commitments shall have expired or been terminated, (ii) the principal of and
interest on each Loan and all fees and other Guaranteed Obligations shall have
been paid in full (other than contingent

 



--------------------------------------------------------------------------------



 



indemnification obligations for which no claim has been asserted), (iii) all
Letters of Credit shall have expired or terminated or been cash collateralized
or backstopped by a letter of credit reasonably acceptable to the Administrative
Agent and the L/C Issuer to the extent provided in the Credit Agreement, and
(iv) all L/C Obligations shall have been paid in full, and (b) shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Guaranteed Obligation is rescinded or must otherwise be
restored by any Credit Party or the Guarantor upon the bankruptcy or
reorganization of any Loan Party or otherwise.
     SECTION 12. Costs of Enforcement. Without limiting any of its obligations
under the Credit Agreement or the other Loan Documents, and without duplication
of any fees or expenses provided for under the Credit Agreement or the other
Loan Documents, the Guarantor agrees to pay on demand all Credit Party Expenses
in connection with (i) the negotiation, documentation or amendment of this
Guaranty, and (ii) any Agent’s or any other Credit Party’s efforts to collect
and/or to enforce any of the Guaranteed Obligations of the Guarantor hereunder
and/or to enforce any of the rights, remedies, or powers of any Agent or any
other Credit Party against or in respect of the Guarantor (whether or not suit
is instituted by or against any Agent or any other Credit Party).
     SECTION 13. Binding Effect; Several Agreement; Assignments. Whenever in
this Guaranty any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of the Guarantor that are contained in
this Guaranty shall bind and inure to the benefit of each of the Guarantor and
its successors and assigns. This Guaranty shall be binding upon the Guarantor
and its successors and assigns, and shall inure to the benefit of the Agents and
the other Credit Parties, and their respective successors and assigns as
permitted under the Credit Agreement, except that the Guarantor shall not have
the right to assign or transfer its rights or obligations hereunder or any
interest herein (and any such attempted assignment or transfer shall be void),
except as expressly permitted by this Guaranty or the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     SECTION 14. Waivers; Amendment.
     (a) The rights, remedies, powers, privileges, and discretions of the Agents
hereunder and under applicable Law (herein, the “Agents’ Rights and Remedies”)
shall be cumulative and not exclusive of any rights or remedies which they would
otherwise have. No delay or omission by the Agents in exercising or enforcing
any of the Agents’ Rights and Remedies shall operate as, or constitute, a waiver
thereof. No waiver by the Agents of any Event of Default or of any default under
any other agreement shall operate as a waiver of any other default hereunder or
under any other agreement. No single or partial exercise of any of the Agents’
Rights or Remedies, and no express or implied agreement or transaction of
whatever nature entered into between the Agents and any Person, at any time,
shall preclude the other or further exercise of the Agents’ Rights and Remedies.
No waiver by the Agents of any of the Agents’ Rights and Remedies on any one
occasion shall be deemed a waiver on any subsequent occasion, nor shall it be
deemed a continuing waiver. The Agents’ Rights and Remedies may be exercised at
such time or times and in such order of preference as the Agents may determine.
The Agents’ Rights and Remedies may be exercised without resort or regard to any
other source of satisfaction of the Guaranteed Obligations. No waiver of any
provisions of this Guaranty or any other Loan Document or consent to any
departure by the Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on the Guarantor in any case shall entitle the
Guarantor to any other or further notice or demand in the same, similar or other
circumstances.
     (b) Neither this Guaranty nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the
Agents and the Guarantor, subject to any consent required in accordance with
Section 10.01 of the Credit Agreement.
     SECTION 15. Copies and Facsimiles. This instrument and all documents which
have been or may be hereinafter furnished by the Guarantor to any of the Agents
may be reproduced by the Agents by any photographic, microfilm, xerographic,
digital imaging, or other process. Any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business). Any facsimile or other
electronic transmission which bears proof of transmission shall be binding on
the party which or on whose behalf such transmission was initiated and likewise
so admissible in evidence as if the original of such facsimile or other
electronic transmission had been delivered to the party which or on whose behalf
such transmission was received.
     SECTION 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES THEREOF.
     SECTION 17. Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the

 



--------------------------------------------------------------------------------



 



Credit Agreement, provided that communications and notices to the Guarantor may
be delivered to the Lead Borrower on behalf of the Guarantor.
     SECTION 18. Survival of Agreement; Severability.
     (a) All covenants, agreements, indemnities, representations and warranties
made by the Guarantor herein and in the certificates or other instruments
delivered in connection with or pursuant to this Guaranty, the Credit Agreement
or any other Loan Document shall be considered to have been relied upon by the
Agents and the other Credit Parties and shall survive the execution and delivery
of this Guaranty, the Credit Agreement and the other Loan Documents and the
making of any Loans by the Lenders and the issuance of any Letters of Credit by
the L/C Issuer, regardless of any investigation made by any Agent or any other
Credit Party or on their behalf and notwithstanding that the Administrative
Agent or other Credit Party may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended, and shall continue in full force and effect until terminated as
provided in SECTION 11 hereof. The provisions of SECTION 5 and SECTION 12 hereof
shall survive and remain in full force and effect regardless of the repayment of
the Guaranteed Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Guaranty or any provision
hereof.
     (b) Any provision of this Guaranty held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
     SECTION 19. Rules of Interpretation. The rules of interpretation specified
in Sections 1.02 through 1.05 of the Credit Agreement shall be applicable to
this Guaranty.

 



--------------------------------------------------------------------------------



 



     SECTION 20. Jurisdiction; Consent to Service of Process.
     (a) The Guarantor agrees that any suit for the enforcement of this Guaranty
or any other Loan Document may be brought in the courts of the State of New York
sitting in New York County or any federal court sitting therein, as the Agents
may elect in their sole discretion, and consents to the non-exclusive
jurisdiction of such courts. The Guarantor hereby waives any objection which it
may now or hereafter have to the venue of any such suit or any such court or
that such suit is brought in an inconvenient forum and agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Nothing in this Guaranty shall affect any right that the Agents
or any other Credit Party may otherwise have to bring any action or proceeding
relating to this Guaranty against the Guarantor or its properties in the courts
of any jurisdiction.
     (b) The Guarantor agrees that any action commenced by the Guarantor
asserting any claim or counterclaim arising under or in connection with this
Guaranty or any other Loan Document shall be brought solely in a court of the
State of New York sitting in New York County or any federal court sitting
therein, as the Agents may elect in their sole discretion, and consents to the
exclusive jurisdiction of such courts with respect to any such action.
     (c) The Guarantor irrevocably consents to service of process in the manner
provided for notices in SECTION 17. Nothing in this Guaranty or any other Loan
Document will affect the right of the Agents to serve process in any other
manner permitted by law.
     SECTION 21. Waiver of Jury Trial. THE GUARANTOR HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) AND WAIVES THE
RIGHT TO ASSERT ANY SETOFF, COUNTERCLAIM OR CROSS-CLAIM IN RESPECT OF, AND ALL
STATUTES OF LIMITATIONS WHICH MAY BE RELEVANT TO, SUCH ACTION OR PROCEEDING; AND
WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS
WELL AS NOTICE OF NONPAYMENT. THE GUARANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY CREDIT PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH CREDIT PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVERS, AND (B) ACKNOWLEDGES THAT THE AGENTS AND THE
OTHER CREDIT PARTIES HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS SECTION 21.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guarantor has duly executed this Guaranty as of the
day and year first above written.

          GUARANTOR:   BIG 5 SPORTING GOODS CORPORATION
 
       
 
  By:   /s/ Barry D. Emerson
 
       
 
  Name:   Barry D. Emerson
 
  Title:   Senior V.P. and CFO

 